FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                      September 4, 2013

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
ROSEANN BILLINGER, duly appointed
conservatrix of Duane Conger;
DUANE CONGER, individually,

             Plaintiffs-Appellants,
                                                          No. 12-3124
v.                                           (D.C. No. 6:11-CV-01075-MLB-KMH)
                                                           (D. Kan.)
HAROLD WEINHOLD;
LEANN WEINHOLD,

             Defendants-Appellees.


                            ORDER AND JUDGMENT*


Before HOLMES, HOLLOWAY, and BACHARACH, Circuit Judges.


      This is an appeal from the district court’s order granting the motion to dismiss

filed by defendants Harold Weinhold and Leann Weinhold, and denying plaintiffs’

motion to file an amended complaint. Jurisdiction below was based on diversity. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.


*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      The parties are familiar with the facts. In 2011, Duane Conger individually

and through his conservatrix, Roseann Billinger, sued the Weinholds concerning

Mr. Conger’s conveyance to them in 1991 of some real property located in Kansas.

The district court concluded that the claims were time barred under Kansas

substantive law and dismissed the complaint under Fed. R. Civ. P. 12(b)(6). It also

denied, as futile, the motion to file an amended complaint.

      Although the statute of limitations is an affirmative defense, it may be

resolved on a Rule 12(b)(6) motion to dismiss “when the dates given in the complaint

make clear that the right sued upon has been extinguished.” Aldrich v. McCulloch

Props., Inc., 627 F.2d 1036, 1041 n.4 (10th Cir. 1980). “We review de novo the

dismissal of a complaint for failure to state a claim under Rule 12(b)(6).” Childs v.

Miller, 713 F.3d 1262, 1264 (10th Cir. 2013). As to the motion to amend, “[w]e

ordinarily review a denial of a motion to amend a pleading for abuse of discretion.

However, when denial is based on a determination that amendment would be futile,

our review for abuse of discretion includes de novo review of the legal basis for the

finding of futility.” Miller ex rel. S.M. v. Bd. of Educ., 565 F.3d 1232, 1249

(10th Cir. 2009) (citations omitted).

      We have carefully examined the parties’ briefs and the record in light of the

governing law and conclude that the district court correctly decided this case. In

particular, the court was correct when it ruled that the claims are governed by the

statute of limitations for tort claims because the gist of the complaint was for alleged


                                          -2-
fraud. See Herthel v. Barth, 81 P.2d 19, 21 (Kan. 1938) (holding that even though

the complaint contained a claim for a constructive trust on land, “[l]ooking beyond

the mere form of the action to the real issue involved, we find the gist of the action

was ‘relief on the ground of fraud’”); Sutton v. Sutton, 118 P.3d 700, 702 (Kan. Ct.

App. 2005) (same). Under Kansas law, although the limitation period for

commencing a fraud action is two years from the time the fraud is discovered, no

such action may be commenced more than ten years after the fraudulent act itself.

Kan. Stat. Ann. § 60-513(a)(3), (b). Because the alleged fraudulent act occurred

more than ten years before the suit was commenced, it was time barred.

      The judgment of the district court is affirmed.


                                                Entered for the Court


                                                William J. Holloway, Jr.
                                                Circuit Judge




                                          -3-